Citation Nr: 0829105	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.   

 
FINDING OF FACT

The preponderance of the evidence is against a finding: that 
any lumbosacral spine disorder, to include spondylolysis with 
spondylolisthesis of L5 on S1, disk herniation, foraminal 
stenosis, and arthritis, post-operative fusion, was present 
in service; that any current arthritis disorder is related to 
service; and that any arthritis manifested itself to a 
compensable degree within a year following separation from 
active duty.


CONCLUSION OF LAW

A lumbosacral spine disorder was not incurred in or 
aggravated during military service; and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in a May 
2004 letter, issued before the initial (rating) decision.  
Prior to the initial rating decision, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and by affording a VA examination.  The RO did not 
notify the veteran as to how disability ratings and effective 
dates are assigned; however, as the claim for service 
connection is denied below, the absence of notice on these 
down-stream elements is not prejudicial to the veteran.  The 
RO did notify the veteran of the need to submit all pertinent 
evidence in his possession.  After the RO provided all 
required notice, the RO readjudicated the appealed claim in 
an February 2006 statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  The Board finds that the 
matter decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The veteran claims that he has a lumbosacral spine disorder 
due to service.  As reflected in his original claim and in 
his notice of disagreement, he states that during service he 
injured his low back and this caused his present low back 
condition.  He claims entitlement to service connection for 
residuals of that injury.

Service medical records contain no indication of any problems 
with the veteran's  low back during service.  There are no 
treatment records showing any injury or treatment for back 
complaints.  The report of an August 1970 ETS (expiration of 
term of service) examination prior to separation shows that 
the veteran reported that he had no back trouble of any kind.  
During that examination, evaluation was normal for spine and 
any other relevant parts of the body.  

After service, the medical evidence of record is contained in 
VA treatment records dated from 2001 to 2006, and in the 
report of a VA examination in August 2004.  The treatment 
records show that the first indication of any low back 
problem was in 2001.  

VA treatment records in March 2001 show that the veteran was 
seen then for complaints of an acute onset of sharp low back 
pain, radiating into the lateral aspect of the left leg down 
to the foot; and associated with numbness, but no bowel or 
bladder incontinence.  VA treatment providers performed 
magnetic resonance imaging (MRI) on the low back at that 
time.  After examination the report contains an impression of 
(1) left paramedian disc herniation (protrusion) at L4-L5, 
with associated left lateral recess stenosis; (2) asymmetric 
disc bulge at L5-S1, which is more prominent to the left of 
midline; (3) left neuroforaminal stenosis at L5-S1 and mild 
bilateral foraminal stenosis at L4-L5, primarily secondary to 
posterior element hypertrophy; and (4) multilevel disc 
degeneration, described above, no evidence of any significant 
spinal canal stenosis is noted at any level. 

The report of an MRI performed in October 2003 contains an 
impression of (1) degenerative disc disease throughout the 
lumbosacral spine with grade I spondylolisthesis of L5 on S1 
and associated bilateral neural foramina stenosis secondary 
to spondylolisthesis of L5 on S1; correlation for an L5 
radiculopathy is advised; and (2) disc bulge/osteophyte 
complex at L4-L5; mild degenerative disease at L3-L4 as well 
as L2-L3; no evidence of spinal canal stenosis.  Other VA 
treatment records leading up to the August 2004 VA 
examination contain similar evidence of low spine pathology. 

During the August 2004 VA spine examination, the veteran 
reported a history that his back was bothering him somewhat 
at the time of his release from service in September 1970.  
He reported that he continued to have back pain after 
service; and for many years he dealt with the back pain while 
working as a heavy machine operator.  He stated that then in 
2001, he rose quickly from sitting and felt an acute stabbing 
pain in his back that radiated to the left leg.  During the 
examination the veteran reported having current complaints of 
a stabbing pain including radiation of pain, with frequent 
flare-ups.  He also had an antalgic gait and weakness in the 
legs.  He stated that he quit work in 2001 due to the back 
pain.  After examination, the examination report contains an 
assessment of L5-S1 degenerative disk disease.

Subsequent VA treatment records through 2006 show continued 
treatment including lumbar fusion in October 2005.  At that 
time, the discharge diagnosis was lumbar spondylolisthesis of 
L5 and S1.   

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a lumbosacral spine disorder to 
include any of the symptomatology presently shown including 
spondylolysis with spondylolisthesis of L5 on S1, disk 
herniation, foraminal stenosis, and arthritis, post-operative 
fusion.  Basically, there is no medical evidence of a nexus 
between the claimed in-service injury and the current low 
back disability first shown many years after discharge.  

To summarize, there are no service medical records indicating 
any symptoms in service associated with any current 
condition.  Also, there was no evidence of any arthritis 
within the first year after service.  See 38 C.F.R. § 3.307, 
3.309.  

The first medical indication of any low back condition was in 
2001, three decades after his discharge from service in 1970.  
Post-service medical records showing no indication of low 
back problems until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service). 

Moreover, there are no medical opinions to support the 
veteran's assertion regarding nexus.  Further, a remand to 
obtain a medical opinion would at best be of little or no 
probative value, given the complete absence of any medical 
evidence indicating a low back problem in service or until 
three decades after service.  Only then in 2001, as reflected 
in the March 2001 MRI report, does medical evidence show that 
the veteran experienced an acute onset of symptoms that were 
linked to newly diagnosed pathology.  

Note that an opinion would have no probative value if it were 
inconsistent with the contemporaneous evidence showing no low 
back problem until long after service and only based on a 
history provided by the veteran.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  
Essentially, an opinion based on an inaccurate factual 
premise and merely on a history given by the veteran, has no 
probative value.  Id.

While the veteran has attested as to his belief that his 
claimed low back condition is related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board can only conclude that the 
claim for service connection for a lumbosacral spine disorder 
must be denied.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbosacral spine 
disorder is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


